      Case 2:19-cv-01838-TLN-AC Document 19 Filed 04/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA NEIL HARRELL,                              No. 2:19-cv-1838 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    ANTUAN SIMMONS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for reconsideration of and objections to the undersigned’s April 13,

19   2020 order directing him to pay the filing fee, ECF No. 17, and a motion to stay the collection of

20   the filing fee pending the appeal of his bankruptcy action, ECF No. 18.

21          Plaintiff seeks reconsideration of and objects to the April 13, 2020 order on the grounds

22   that the undersigned does not have authority to deny in forma pauperis status and that it is not fair

23   to deny him leave to proceed in forma pauperis when his previous lawsuits were not brought in

24   bad faith and his current claims are meritorious. ECF No. 17. Contrary to plaintiff’s belief, the

25   undersigned did not deny his application to proceed in forma pauperis. His motion was denied by

26   the assigned District Judge on October 25, 2019, ECF No. 9, and the undersigned was simply

27   applying the District Judge’s ruling. Furthermore, 28 U.S.C § 1915(g) does not require that a

28   complaint dismissed for failure to state a claim must also be brought in bad faith in order to count
                                                        1
      Case 2:19-cv-01838-TLN-AC Document 19 Filed 04/27/20 Page 2 of 2

 1   as a strike. Nor does it contain an exception based upon the merits of the claims currently before
 2   the court. The motion for reconsideration will therefore be denied and the objections overruled.
 3          As for plaintiff’s motion to stay the collection of the filing fee pending his bankruptcy
 4   appeal, that motion will also be denied. The bankruptcy code explicitly provides that Chapter 7
 5   bankruptcy proceedings will not discharge debts “for a fee imposed on a prisoner by any court for
 6   the filing of a case, motion, complaint, or appeal, or for other costs and expenses assessed with
 7   respect to such filing, regardless of an assertion of poverty by the debtor . . . or the debtor’s status
 8   as a prisoner.” 11 U.S.C. § 523(a)(17). Therefore, regardless of whether plaintiff is successful in
 9   getting his bankruptcy action re-instated, he is required to pay the filing fee in this case.
10          Accordingly, IT IS HEREBY ORDERED that:
11          1. The motion for reconsideration of the April 13, 2020 order, ECF No. 17, is denied and
12   the objections are overruled.
13          2. The motion to stay collection of the filing fee, ECF No. 18, is denied.
14          3. Within fourteen days of the service of this order plaintiff must pay the filing fee in full
15   or it will be recommended that this action be dismissed.
16   DATED: April 27, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
